DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 26, 27, 28, 29, 34, 35, 36, 37 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engel et al. (US2018/0085788 hereinafter Engel).

	Regarding claim 21, 29, and 37, Engel teaches a method/device, comprising: 
receiving at least one article on an induction portion of the material handling system (para 55, Fig 5); 
capturing, by a vision system of the material handling system, one or more images of the at least one article (cameras, scanner para 55, Fig 5); 
identifying, by a central controller communicably coupled to the vision system, at least one unique characteristic of the at least one article from the one or more images captured by the vision system (tracking by barcode para 55); and 
associating, by the central controller, the at least one unique characteristic of the at least one article with a unique product identifier for the at least one article (Fig 6).  Engel further teaching using processor and program code to perform the methods (para 60).
With respect to claim 26, and 34, Engel teaches determining, by the central controller, one or more product parameters associated with the at least one article based on the unique product identifier (para 77).  

Regarding claim 27, Engel teaches adjusting, by the central controller, at least one merge variable associated with a merge of the material handling system based on the one or more product parameters (para 67).  

With respect to claims 28, Engel teaches determining, by the central controller, a sortation destination associated with the at least one article based on the one or more product parameters (abstract, Fig 22).  

Regarding claim 35, and 40, Engel teaches the at least one non-transitory memory and the program code are configured to, with the at least one processor (para 60), cause the apparatus to further adjust a merge variable associated with a merge of the material handling system based on the product parameter (size: para 56, spacing: para 58, speed: para 62).  

With respect to claims 36, Engel teaches the at least one non-transitory memory and the program code are configured to, with the at least one processor (para 60), cause the apparatus to further determine a sortation destination associated with the article based on product parameter (abstract, Fig 22).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US2018/0085788 hereinafter Engel).
With respect to claims 22, 23, 30, and 31, Engel teaches the induction portion is of a merge of the material handling system (para merger conveying unit: para 58) except for location of the induction portion.  
The merge system as taught by Engel can be installed in any part of the conveyor system for collecting multiple input material (upstream) or distributing to multiple delivery station (downstream).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the merge conveyor unit at either downstream or upstream, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)). Please note that in the instant application (PGPUB US2020/0124484), paragraph 50, 53 etc., applicant has not disclosed any criticality for the downstream and upstream merge handling portion.

Claims 24, 25, 32, 33, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US2018/0085788 hereinafter Engel) as applied to claim 21, further in view of Mattingly et a. (US2018/0174101 hereinafter Mattingly).
	Regarding claims 24, 25, 38 and 39, Engel does not teach identifying at least one visual defect indicator on the at least one article, wherein the visual defect indicator is associated with a product defect.  
Mattingly teaches identifying at least one visual defect indicator on the at least one article, wherein the visual defect indicator is associated with a product defect (para 61).  Furthermore, Mattingly teaches identifying defective items by captured visual/image (para 61).
Both Engel and Mattingly teach product handling system including image scanning (camera) devices.  
	Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include product fault detection as taught by Mattingly for identifying defective product for system efficiency and customer satisfaction.  

Regarding claims 32 and 33, Engel teaches the at least one non-transitory memory and the program code are configured to, with the at least one processor (para 60).
However, Engel does not teach determining at least one visual defect indicator on the article, wherein the visual defect indicator is associated with a product defect.  
Mattingly teaches identifying at least one visual defect indicator on the at least one article, wherein the visual defect indicator is associated with a product defect (para 61).  Furthermore, Mattingly teaches identifying defective items by captured visual/image (para 61).
Both Engel and Mattingly teach product handling system including image scanning (camera) devices.  
	Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include product fault detection as taught by Mattingly for identifying defective product for system efficiency and customer satisfaction.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
 	Tyree (US9,412,099) teaches a retail checkout system with tracking camera, product identification and database.
Jain et al. (US2018/0169858) teaches a product identification, sorting system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855